(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Celebrada la vista de estas apelaciones el 13 de diciembre actual con asistencia de los abogados de ambas'partes, examinada la trans-cripción de los autos y estudiados los alegatos presentados, no apa-reciendo que la corte de distrito dejara de apreciar debidamente to-das las circunstancias que concurren ni menos que abusara de su discreción al fijar en quinientos dólares la cuantía de los honorarios de abogado, se declaran sin lugar ambas apelaciones quedando así confirmada la resolución recurrida que dictó la Corte de Distrito de Mayagüez el 7 de noviembre de 1933.